Hill, J.
Under tlie allegations of the petition the court did not err in sustaining the general demurrer and dismissing the action. It appears from the petition that the plaintiff brought the trover suit which it is now seeking to enjoin; that the plaintiff took charge of the property without giving bond, and sent it out of the State; and that the defendant has given bond for the forthcoming of the property (lumber). The plaintiff is amply protected by a remedy at law, and therefore can not obtain an injunction on account of its own acts.

Judgment affirmed.


All the Justices concur.

8am E. Murrell and K. B. Murrell, for plaintiff.
H. G. Holbrook and James T. Wright, for defendants.